Citation Nr: 0201581	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  96-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
chapter 35, title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1972 to May 
1976.  He died in May 1995.  The appellant is the veteran's 
widow.

The appellant brought a timely appeal to the Board of 
Veterans' Appeals (the Board) from a November 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas that denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant provided testimony at a hearing before RO personnel 
in August 1997, and at a Board hearing held at the RO in 
February 1998.  The Board in May 1998 remanded the case for 
further development.

The appeal was returned to the Board for appellate 
consideration.  The Board in August 1999 referred the case 
for a medical expert opinion, as provided for in existing VA 
directive and 38 C.F.R. § 20.901 (2001).  In October 1999, 
the expert medical opinion was referred to the director of 
the representing organization for review and an opportunity 
to submit additional evidence or argument.  No additional 
evidence or argument was submitted and the Board proceeded 
with a decision in the appeal. 

The appellant brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1999, and 
hereafter referred to as the Court) from the January 28, 2000 
decision of the Board that denied her appeal.  The Court in 
November 2000 vacated the January 28, 2000 Board decision and 
remanded the case for another decision taking into account 
matters raised in its order.

The record shows that the Board in March 2000 wrote to the 
service officer representing the appellant to inform that 
additional evidence and argument could be submitted in 
support of the appeal.  A copy of the letter was sent to the 
executive director of the organization representing the 
appellant.  The service officer's response late in March 2001 
informed the Board that no additional evidence or argument 
would be offered in support of the pending appeal.  

The Board in May 2001 mailed a copy of the Veterans Health 
Administration (VHA) opinion obtained in this case to the 
service officer and the appellant.  Later in May 2001 the 
service officer responded and advised the Board that the 
document had been reviewed and that no additional evidence or 
argument would be offered in support of the appeal.  The 
service officer mailed a copy of the letter to the appellant.  

The Board in July 2001 received the appellant's June 2001 
letter wherein she stated her intention to introduce new 
evidence.  She also advised the Board of her change in 
representation and submitted a copy of the completed VA Form 
21-22 that she executed in June 2001.  She submitted 
additional evidence and argument in August 2001 and her 
representative added additional written argument in September 
2001.  The Board has reviewed the appellant's written 
statement in support of the change in representation at this 
stage of the appeal and finds that it demonstrates there was 
good cause for the change.  The Board will recognize the 
current representative without requiring a formal motion from 
the appellant.  The Board will note that her letter which 
explained the circumstances that led to the change in 
representation contains valid reasons to support a change in 
representation at this stage of the appeal.  See 38 C.F.R. 
§ 20.1304(b) (2001).  

The veteran's newly appointed representative presented 
additional argument on her behalf in a September 2001 written 
statement.  At that time, initial RO consideration of any 
additionally submitted information was waived.  See 38 C.F.R. 
§ 20.1304(c).

The Board notes that the RO notified the appellant in a 
December 1995 letter that it had considered entitlement to 
dependency and indemnity compensation benefits, death pension 
benefits and accrued benefits, but that those claims were 
denied.  The appellant did not file a notice of disagreement 
with the RO determination regarding accrued benefits, and 
that matter is not before the Board at this time.  The RO 
deferred a decision on entitlement to pension pending her 
submission of additional information.  Thus, the only issues 
developed for appellate review are those listed on the title 
page of this decision.  


FINDINGS OF FACT

1.  It has not been shown that the cause of the veteran's 
death (pneumonia, due to or as a consequence of Waldenstrom's 
macroglobulinemia) on the basis of exposure to ionizing 
radiation or on a basis other than such exposure is related 
to service.  

2.  The appellant is the veteran's surviving spouse and the 
cause of death was not the result of a service-connected 
disability.



CONCLUSIONS OF LAW

1.  The cause of the veteran's death (pneumonia, due to or as 
a consequence of Waldenstrom's macroglobulinemia) based on 
exposure to ionizing radiation or on a basis other than such 
exposure was not incurred in or aggravated by service, nor 
may a malignant tumor be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.311 (2001).  

2.  A disability incurred in or aggravated by service did not 
cause or contribute to the cause of the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §  
3.312 (2001).

3.  The criteria for dependents' and survivors' educational 
assistance have not been met as a matter of law.  38 U.S.C.A. 
§§ 3501, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 21.3021 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records included an AF Form 
1527 (Form 1527), "HISTORY OF OCCUPATIONAL EXPOSURE TO 
IONIZING RADIATION," that showed 000.000 rem (total 
accumulated dose) whole body skin dose (soft) and gamma and 
X-ray for the period of March 1-31, 1974.  Other service 
records confirmed his temporary duty in March and July 1973 
of approximately 13 days and 18 days, respectively at a 
university to perform a "field effort (Radiation-Induced 
Performance Decrement)" in 1973.  No other Form 1527 or 
other medical records for the veteran were located pursuant 
to a RO request in 1995.

The veteran supplemented his February 1995 claim for service 
connection for lymphoma with his written recollection of the 
circumstances of his exposure to ionizing radiation during 
his service in the Air Force that he felt was a causative 
factor of his lymphoma.  He believed that the exposure 
occurred during his service from 1972 to 1976 at the 
radiation weapons branch of a school of aerospace medicine 
where he worked training monkeys and exposing them to 
radiation.  In another statement it was noted that he wore a 
badge to monitor radiation at a test facility.  The claim was 
pending at his death in May 1995. 

A VA medical examiner in early 1995 noted a recently 
diagnosed small cleaved cell lymphoma and reported a 
diagnosis of low grade non-Hodgkin's lymphoma.  The disease 
was also reported during VA hospitalizations in February 
1995.

On the veteran's death certificate, the immediate cause of 
death at age 45 was certified as pneumonia, due to or as a 
consequence of Waldenstrom's macroglobulinemia.  An autopsy 
included anatomic diagnoses of Waldenstrom's 
macroglobulinemia and low-grade lymphoblastic lymphoma.  

In a June 1995 statement, R. Hall, M.D., advised that there 
had been a reported case of Waldenstrom's macroglobulinemia 
in a patient treated with radiation therapy and therefore the 
veteran's cancer could be related to radiation exposure.  Dr. 
H. noted that the appellant had inquired of whether the 
veteran's cancer could be related to his work in radiation.

In July 1995 correspondence the appellant referred to medical 
journal and treatise, Clinical Oncology (1980) and Plasma 
cell dyscrasias, Journal of the American Medical Association 
(1992), in support of her statements that Waldenstrom's is 
normally seen at a median age of 60, that it was comparable 
to multiple myeloma affecting 4 in 100,000 individuals and 
that it was associated with radiation exposure.  She also 
reported that the veteran's agricultural work was not 
believed to have caused the disease.  In her substantive 
appeal she added another medical journal reference, Incidence 
of Waldenstrom's macroglobulinemia, Blood (1993), that 
discussed the incidence of the disease in white males.  Her 
hearing testimony in 1997 was essentially consistent in 
content with the written argument of record (Transcript, 
inter alia, 2-5).  

In a January 1996 letter reported as being offered at the 
urging of the appellant, a VA physician stated that there was 
a plausible relationship between low dose ionizing radiation 
exposure and the development of Waldenstrom's 
macroglobulinemia.  The physician noted that a radiation 
badge may be insensitive to chronic low dosage radiation and 
this could account for the absence of an accumulated dose for 
the veteran.  The physician opined that it was plausible a 
low dose radiation exposure to the veteran may have been 
causal in the development of the disease.  

The physician noted that an excess risk of developing plasma 
cell malignancies had been associated with radiation exposure 
and that published evidence of this risk emerged from studies 
of nuclear bomb survivors in Japan and studies of 
radiologists and nuclear plant workers.  The median age for 
the veteran's disease was 65 at diagnosis and in those cases 
associated with radiation exposure the diagnosis was usually 
made 20 years after such exposure.  The examiner opined that 
the veteran's youth, age 45 at his death, and the diagnosis 
of malignancy 21 years after such exposure ended lent 
credence to the possibility of a causal relationship in his 
malignancy.

In September 1996 an official at Texas A&M University 
responsible for keeping radiation dose records reported that 
a search of radiation dose records from 1972 through 1974 and 
at "the A&M reactor" location for those years found no 
radiation dose records for the veteran or any record that he 
entered the Nuclear Science Center as a visitor during that 
time.  It was reported that records for that time were 
located for other Air Force research team members but that 
the veteran was not listed among them.  The official also 
reported that a person could receive a low dose of radiation 
around the reactor under certain conditions and in certain 
areas near the reactor but that none of the many visitors 
that toured the reactor each year received a measurable dose 
(greater than 0.01 rem) due to their visit.  The official 
stated that this was true for many of the full-time employees 
at the facility.

In October 1996, a service comrade recalled that the veteran 
had been on several trips to a university test facility 
including March and July 1973.  He recalled that the 
veteran's duties would have been as everyone's, caring for 
exposed and unexposed monkeys and moving animals within the 
reactor.  It was recalled that work shifts consisted of one 
eight hour period within the reactor facility in each 24 hour 
period at the site, that the trips were at least a week to 10 
days and that everyone in the facility was required to wear a 
dosimeter and film badge.

In late 1996, the RO contacted a Department of the Air Force 
agency seeking to develop exposure data for the veteran.  A 
Form 1527 for the period of March 1974 through July 1976 
received in early 1997 from the Department of the Air Force 
agency shows 0 rem deep dose (whole body equivalent) and 
shallow dose (skin equivalent) external radiation for the 
veteran.  In the enclosed cover letter, it was explained that 
the shallow dose included the dose equivalent of all beta, 
gamma and x-ray radiation regardless of energy but that the 
gamma and x-ray (deep) radiation as reported indicated a dose 
equivalent from photons having effective energy greater than 
15 keV.  It was reported that no internal radiation dosimetry 
(bioassay data) was found for the veteran.  

A follow up report received in late 1997 from the Texas A&M 
University advised that the veteran had "minimal," less 
than 10 millirem (mrem, 0.01 rem), recorded dose based upon 
dosimetry data available from April 25, 1971 to March 21, 
1974.  It was explained that "Minimal" dose meant that the 
occupational dose measured by the dosimeter was less than the 
dosimeter could reliably detect, that is, less than 10 mrem.  
Further, it was confirmed that he was issued a film badge 
during the period from September 12, 1974 to October 12, 1974 
that was read by the dosimetry vendor as showing "Minimal" 
dose.  

A report received in late 1997 from the Department of the Air 
Force Medical Operations Agency confirmed that, with 
appropriate calibration and quality assurance, film badges 
were fairly accurate above 50 mrem with a minimum detection 
sensitivity of approximately 10 mrem.  This information was 
received at the Board hearing with the appellant's statement 
of her belief that the veteran's Waldenstrom's 
macroglobulinemia and low grade lymphoma were caused by his 
exposure to chronic low doses of ionizing radiation in 
service.  The statement included references to previously 
submitted information and citations from various medical 
references including The Merck Manual of Medical Information 
(1997), Dorland's Illustrated Medical Dictionary (1994), 
Taber's Cyclopedic Medical Dictionary (1993), Webster's 21st 
century Dictionary (1993), X-rays: Health Effects of Common 
Exams (1985), Radiation: Waves & Particles/Benefits & Risks 
(1983), Professional Guide to Diseases (1995), Mayo Clinic 
Family Health Book (1996) and Killing Our Own the Disaster of 
America's Experience with Atomic Radiation, H. Wasserman and 
N. Solomon (1982).  Her testimony in general recited 
previously submitted argument and relevant information 
regarding radiation exposure and the veteran's duties in 
service.  She stated that her research had revealed low 
dosage of radiation was equivalent to a quarter rad to 10 
rads (Transcript at 11).

The RO in November 1998 referred the case to the Director, VA 
Compensation and Pension Service (C&P Service) who in 
December 1998 sought a dose estimate and opinion from the VA 
Under Secretary for Health.  In December 1998, a medical 
opinion was received from the Chief, Public Health and 
Environmental Hazards Officer.  The VA physician stated that 
it was not possible to provide an independent dose estimate 
for the veteran who according to the service department 
information was exposed to a dose of less than 10 mrem (0.010 
rem).

The physician designee of the VA Under Secretary for Health 
found it unlikely that the veteran's Waldenstrom's 
macroglobulinemia could be attributed to exposure to ionizing 
radiation in service in light of the low reported dose and 
the uncertainty about the risk of plasma cell malignancies 
after radiation exposure.  In the opinion it was noted that 
the fatal disease was a malignancy of the plasma cells 
related to multiple myeloma and that the CIRRPC Science Panel 
Report Number 6, 1988, did not provide screening doses for 
either disorder.  It was reported that according to Health 
Effects of Exposure to Low Levels of Ionizing Radiation (BEIR 
V) 1990, multiple myeloma mortality among Japanese A-bomb 
survivors had been observed at doses as low as 50 rads.  It 
was also stated that more recent studies had questioned the 
relationship of multiple myeloma to radiation exposure.  
Mettler and Upton, Medical Effects of Ionizing Radiation, 2nd 
edition 1995.

The VA C&P Service Director in January 1999 after review of 
the medical opinion and evidence in its entirety opined that 
there was no reasonable possibility that the veteran's 
disability was the result of such exposure.  The opinion 
referred to military records regarding exposure and VA 
medical opinion.

The appellant in March 1999 submitted in response to the 
recent determination her own dose estimate that she stated 
was based upon her knowledge of mathematics, research 
fundamentals and known facts.  She reported relying on The 
Health Physics and Radiological Health Handbook and the 
National Occupational Exposure Summary for 1975, which she 
described as a "credible source" to construct an estimate 
of the veteran's exposure to radiation while in the military.  
She stated that three experts would agree that his exposure 
would cause 3 of 10,000 individuals to develop cancer.  Her 
calculations produced the following dose, in rem, for 1972 
through 1976 respectively: 1.053, .411, .189, .236 and .158. 

The Board in August 1999 requested an expert/advisory medical 
opinion as to the likelihood that the veteran's Waldenstrom's 
macroglobulinemia could be attributed to exposure to ionizing 
radiation in service.  It was requested that consideration be 
given to radiation exposure through medical and dental x-ray 
in addition to his activities as a scientific assistant. 

The medical expert opined that the record strongly supported 
the diagnosis of Waldenstrom's macroglobulinemia but that 
that the veteran may have had non-Hodgkin's lymphoma.  The 
expert concluded after review of the appellant's dose 
estimate that the veteran's exposure was intermittent, of low 
magnitude and predominantly not total body exposure.  The 
expert summarized selected published data from peer reviewed 
journals that addressed the risk of developing non-Hodgkin's 
lymphoma and Waldenstrom's macroglobulinemia following 
radiation exposure to support the conclusion that the 
veteran's radiation exposure was extremely unlikely to have 
caused his cancer.  

The October 1999 the medical expert opinion was referred to 
the executive director of the representative organization for 
review and response.  No response was received from either 
the appellant or the representative and the Board proceeded 
to issue a decision on January 28, 2000.

As noted previously in this decision, the appellant brought 
an appeal to the Court.  The parties agreed in the joint 
motion that a remand was needed to cure an "apparent 
procedural defect".  The "defect" as described was in not 
mailing the expert medical opinion to the appellant's local 
representative and that as a result VA "may not have 
satisfied" its obligation to provide reasonable notice of 
evidence the Board had developed.  Pursuant to the Court 
remand, the Board provided the local representative and the 
appellant with a copy of the expert medical opinion.  The 
representative informed the Board in May 2001 that no 
additional evidence or argument would be offered.  The former 
representative issued a copy of the letter to the appellant 
who did offer additional argument and evidence.  The 
appellant's current representative stated in September 2001 
that the appellant had been provided a copy of the medical 
opinion. 

The appellant stated in her in June 2001 letter that she 
contested the VA expert medical opinion because it was not an 
independent medical expert opinion from "an independent 
consultant from outside the VA."  She supplemented this 
argument in August 2001 stating that the "so called 
independent medical expert" was prohibited from giving an 
opinion since the Board did not follow the correct procedure.  
She argued that "VA and government employees" are 
prohibited "by law" from giving such opinions and that the 
president of the National Cancer Association was to provide 
the name of an independent medical expert.  She asserted that 
most of the information the VA expert used was not accurate, 
that the physician misread much of the medical information 
and used references that have been judged "faulty, biased 
and skewed by the scientific community worldwide."  

The appellant's July 2001 correspondence contained a revision 
of her own previously constructed dose estimate for the 
veteran which she styled as a "Radiation Update."  Her 
calculations produced from a "Radiation Dose to Risk 
Converter" produced various cumulative doses for the 
university-based exposure.  She also updated medical X-ray 
exposure data based upon conversation with physician who 
indicated that a sinus series could include 4 to 8 
radiographs.  She identified 19 resources that included 
journal references and internet-based sources (citations 
omitted) for information regarding the effects of low level 
exposure to ionizing radiation.  She also provided a response 
to an Internet inquiry she initiated regarding the 
reliability of radiation measuring badges.

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and a malignant tumor becomes manifest to a degree 
of 10 percent or more within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.307, 3.309 
(2001).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2) 
as amended 63 Fed. Reg. 50993-50995 (September 24, 1998).

If a claim is based on a disease other than one of those 
listed in paragraphs (b)(2) or (b)(3) of this section, VA 
shall nevertheless consider the claim under the provisions of 
this section provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease. 38 C.F.R. 
§ 3.311(b)(4).

(3) Referral to independent expert. When necessary to 
reconcile a material difference between an estimate of dose, 
from a credible source, submitted by or on behalf of a 
claimant, and dose data derived from official military 
records, the estimates and supporting documentation shall be 
referred to an independent expert, selected by the Director 
of the National Institutes of Health, who shall prepare a 
separate radiation dose estimate for consideration in 
adjudication of the claim. 

For purposes of this paragraph: (i) The difference between 
the claimant's estimate and dose data derived from official 
military records shall ordinarily be considered 
material if one estimate is at least double the other 
estimate. (ii) A dose estimate shall be considered from a 
``credible source'' if prepared by a person or persons 
certified by an appropriate professional body in the field of 
health physics, nuclear
medicine or radiology and if based on analysis of the facts 
and circumstances of the particular claim.  38 C.F.R. 
§ 3.311(a)(3).

The statute and regulations provide that a program of 
education or special restorative training under Chapter 35 of 
Title 38 United States Code may be authorized for a surviving 
spouse of a: 

(1) veteran who died of a service-connected disability; or, 
(2) a veteran who died while having a disability evaluated as 
total and permanent in nature resulting from a service-
connected disability, arising out of active service after the 
beginning of the Spanish-American War.  38 U.S.C.A. § 3501 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 21.3020, 21.3021 
(2001); see also 38 C.F.R. § 3.807 (2001).

Evidentiary assertions are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2). 

To establish service connection for the cause of a veteran's 
death requires competent evidence of the veteran's death; a 
disease or injury which was incurred in service (lay or 
medical evidence); and a nexus between the in-service disease 
or injury and the veteran's death (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed.Cir. 1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310.  

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death", thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

In the determination of claim for service connection based 
upon ionizing radiation exposure under 38 C.F.R. § 3.311, at 
a minimum, the following threshold elements must be met: (1) 
established presence of a radiogenic disease; (2) the 
claimant must have had service; (3) the disease may not be 
one covered as presumptively service connected under §§  
3.307 or 3.309 and manifested within the applicable 
presumptive period of § 3.311(b)(5); (4) the claimant must 
contend the radiogenic disease was the result of exposure to 
ionizing radiation, and (5) there is a positive dose 
estimate.  Wandel v. West, 11 Vet. App. 200, 205-06 (1998); 
see also Hilkert v. West, 12 Vet. App. 145, 147, 151 (1999) 
(en banc).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a cases before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) codified at 38 U.S.C.A §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2001); see also 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).


Duty to Assist

There have been changes in the law during the pendency of 
this appeal that were not discussed in the joint motion of 
the parties but applicable to the matter on appeal.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  On November 9, 2000, 
the President signed into law the VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order).  In 
addition, VA has recently issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board observes that the appellant and her representative 
have not indicated at any stage in this appeal that pertinent 
evidence that exists was brought to the attention of the RO 
or the Board but not obtained.  The appellant and her 
representative were notified by the RO of the evidence needed 
to substantiate the claim by virtue of the rating decision, 
statement of the case, and other correspondence pertinent to 
the current claim, in particular the supplemental statements 
of the case that discussed the evidence considered in each 
instance.

The appellant and her representative were afforded the 
opportunity to submit arguments in support of the claim, and 
in fact did so.  The appellant was also afforded the 
opportunity to provide testimony at RO and Board hearings and 
did not indicate there was outstanding evidence crucial to 
the claim.  

The Board finds that all relevant evidence available for an 
equitable resolution of the appellant's claim has been 
identified and obtained.  The Board finds that VA can provide 
no further assistance to her that would aid in substantiating 
the claim.
The Board requested information from the service department 
and received radiation exposure data.  The appellant assisted 
in the development by providing dose information from the 
university and information from a military agency regarding 
the sensitivity of radiation badges.  The university did find 
evidence of the veteran's exposure in 1974 and did ask the 
appellant to submit other information regarding a dosimeter 
number and the wear period to allow for a search of archived 
records maintained by the dosimeter manufacturer.  

The Board notes that the September 1996 report from Texas A&M 
University to the appellant advised her that she could 
contact the United State Nuclear Regulatory Commission (NRC) 
and the Texas Department of Health, Bureau of Radiation 
Control.  Her letter to the RO in September 1997 indicated 
she had contacted the NRC.  At the Board hearing she 
mentioned having contacted the "State facility" and NRC but 
she did not inform the Board of any information that would 
add to the dose record on file (Transcript at 6-7, 10). 

The holding in Stegall v. West, 11 Vet. App. 268 (1998), 
requires that the Board ensure compliance with the terms of a 
remand unless such failure to comply is shown to have not 
prejudiced the appellant.  After review of the development of 
the claim under 38 C.F.R. § 3.311 in light of the recent en 
banc decision in Hilkert, it is the opinion of the Board that 
the RO has substantially completed the development asked for 
by the Board in order to comply with the remand and in so 
doing has satisfied the requirements of Stegall as well as 
the VCAA.  In light of the Board hearing testimony, the 
appellant's correspondence regarding her contacts with 
agencies and development completed, the RO forwarded the case 
for the development mandated under section 3.311.  In so 
doing the RO implicitly determined that all essential 
development under 3.311(a)(2)(iii) had been accomplished, 
which the Board remand had requested.  The VA records 
contained incomplete reports from the Charleston facility 
where the veteran was sent initially in 1994.  However, the 
February 1995 hospital records included a comprehensive 
narrative of the earlier VA findings, and there are some 
records compiled at the time on file.  As a result the Board 
believes the record of VA treatment is complete to the extent 
possible. 

Further, the appellant and her representative were advised of 
the Board's decision to obtain an advisory medical opinion 
from a medical expert associated with VA pursuant to 38 
U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901.  See Winsett 
v. West, 11 Vet. App. 420, 425-26 (1998) (There is no 
conferred right to an outside expert's opinion and the 
Board's authority to seek an outside opinion is purely 
discretionary).  Upon being furnished a copy of the opinion, 
they did offer additional evidence and argument. 

In remanding the case the Board sought to more fully develop 
the claim of service connection under section 3.311 criteria 
in light of the claimed occupational exposure.  Neither she 
nor her representative has indicated the likely existence of 
any evidence that has not already been obtained that would be 
crucial in the claim based on ionizing radiation exposure or 
another basis.  McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).  

The Board must also observe that the service department and a 
university agency have provided a detailed explanation as to 
the dose assigned for the veteran's claimed presence at a 
radiological test facility.  The appellant has offered an 
alternative dose estimate, although it must be noted that it 
does not meet the regulatory criteria for acceptance as an 
alternative dose estimate.  38 C.F.R. § 3.311(a)(3)(ii).  The 
appellant prepared two versions of the estimate and she does 
not possess the expertise to be acknowledged as a credible 
source for a valid alternative dose estimate.  The regulation 
requires that the "credible source" prepare the estimate, 
which did not occur in this case.  She has recently added her 
revised estimate, which is based, principally upon her own 
interpretation of the dose data and reliance on published 
source materials.  However she does not meet the definition 
of a credible source.  

Therefore, it appears that the RO developed the claim 
conscientiously and sought to obtain information from various 
sources that would be helpful.  No other relevant but 
outstanding records have been mentioned to warrant 
expenditure of additional adjudication resources.  Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  The appellant has not indicated that her 
contacts with the NRC or the State agency produced 
information that could affect the outcome of the claim.  On 
other occasions she has produced evidence material to this 
matter that was obtained through her own contacts.  Thus the 
Board concludes there was no requirement for VA to initiate 
contact directly with the NRC or the State agency mentioned 
in the September 1996 University letter to fulfill a duty to 
assist.  She reported contacts with both agencies but did not 
produce information or advise VA that pertinent or relevant 
information would likely be located with assistance.  Nor has 
she disputed that VA has completed the development required 
under section 3.311.  See Dixon v, Gober, 14 Vet. App. 168, 
173 (2000); Davis v. West, 13 Vet. App. 178, 184 (1999); 
Earle v. Brown, 6 Vet. App. 558, 562 (1994).

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the appellant of the evidence needed to 
substantiate her claim and has assisted her though contacts 
seeking exposure information and providing the VHA opinion 
for comment.  In view of the foregoing, the Board finds that 
the appellant will not be prejudiced by its actions, and that 
a remand for adjudication of her claim by the RO under the 
new law would only serve to further delay resolution of her 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
The Board observes that the recently published regulations 
that implement the VCAA do not provide any rights other than 
those provided by the VCAA.


Cause of Death

The Board observes that the theory of service connection for 
the cause of the veteran's death has rested primarily on his 
exposure to ionizing radiation in service. The Board must 
apply the current legal standard discussed below for 
determinations in claims brought under 38 C.F.R. § 3.311 such 
as the appellant's.  She has produced evidence to meet the 
threshold elements of section 3.311(b), which allowed the 
claim to go forward for further development under section 
3.311(c).  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The claim does not rest on service connection under 38 C.F.R. 
§ 3.303(d) based on any other theory.  The Board will note 
that service connection was not established during the 
veteran's lifetime for any disability.  The claim does not 
come within the statutory and regulatory provisions for 
presumptive service connection accorded to radiation exposed 
veterans who had participated in a radiation risk activity in 
service and developed one of the listed diseases.  A 
radiation risk activity is narrowly defined under the law and 
implementing regulation and the veteran's exposure is not 
included in the definition.  See 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d)(3)(ii).

The claim brought under 38 C.F.R. § 3.311 requires, at a 
minimum, the threshold elements of a radiogenic disease and 
one not covered as presumptively service connected under 
§§ 3.307 or 3.309 that is manifested within the applicable 
period, claimed nexus to in service exposure to ionizing 
radiation, and a positive dose estimate.  The veteran through 
his confirmed occupational exposure and satisfying other 
factors including a positive dose estimate meets essential 
criteria.  However, even if all elements are present, it does 
not compel a conclusion that the claim must be granted.  See 
Wandel, supra, and  Hilkert, 12 Vet. App. at 151. 

A non-Hodgkin's lymphoma is listed among the radiogenic 
diseases found under § 3.311(b)(2)(i-xxiv), and there is 
competent evidence to establish radiogenicity for 
Waldenstrom's macroglobulinemia under 38 C.F.R. 
§ 3.311(b)(4).  There is no dispute that the cancer was 
initially reported more than 5 years after the exposure to 
ionizing radiation in service.  38 C.F.R. § 3.311(b)(5).

Where as here the determinative issue involves causation or a 
medical diagnosis, competent medical evidence is required.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant 
does not meet this burden by merely presenting lay opinion 
because she is not a medical health care professional and 
does not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions in such circumstances cannot constitute cognizable 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The appellant, however, does submit medical evidence of a 
nexus of the veteran's Waldenstrom's macroglobulinemia to 
radiation exposure in service in the statement of Dr. Hall in 
1995 and a VA physician in 1996.  This line of reasoning is 
also supported in the various medical sources the appellant 
cited and other sources relied on in the opinions of record.  
However, the statements in support of the claim are general 
nature and do not account for factors specific to the 
veteran's case, and for the reasons discussed in detail 
below, little probative value is assigned to this evidence.

Regarding the medical treatise/journal evidence the appellant 
has referred to in support of this claim, the Board must 
observe that the generally applicable test in establishing 
the value of such evidence was recently discussed in Roberts 
v. West, 13 Vet. App. 185, 188-89 (1999).  The Board notes 
that in order to establish service connection by means of a 
medical treatise, the treatise evidence must "not simply 
provide speculative generic statements not relevant to the 
veteran's claim."  See Wallin v. West, 11 Vet. App. 509 514 
(1998).  

Instead, the treatise evidence, "standing alone", must 
discuss "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  See, Sacks 
v. West, 11 Vet. App. 314, 317 (1998).  The Board observes 
that the treatise material submitted does not have the 
requisite "degree of certainty" required by Wallin and Sacks, 
supra; see also Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (medical treatise evidence must demonstrate connection 
between service incurrence and present injury or condition); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) ("generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease . . . [is] too general 
and inconclusive ...").  

The medical treatise information submitted for the record 
does not address the situation specific to the veteran's case 
but is more general in linking radiation exposure and the 
development of certain fatal disease processes.  As such, it 
has low probative value in the merits adjudication.  The 
Board assigns no probative weight to the appellant's self 
constructed dose estimates since the construction is of such 
an estimate is beyond the competence of the person making the 
assertion.  
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(a)(2).  Her estimates were not prepared 
by a credible source so there is no requirement to submit the 
opposing estimates to an independent expert to be reconciled.  
38 C.F.R. § 3.311(a)(3).  The Board did not ignore her 
estimates but for reasons stated herein the Board assigns no 
probative weight to this evidence.  38 C.F.R. § 3.311(f). 

Under section 3.311(e), factors to be considered in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in service include: (1) the 
probable dose, in terms of dose type, rate and duration as a 
factor in inducing the disease, taking into account any known 
limitations in the dosimetry devices employed in its 
measurement or the methodologies employed in its estimation; 
(2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
(3) the veteran's gender and pertinent family history; (4) 
the veteran's age at time of exposure; (5) the time-lapse 
between exposure and onset of the disease; and (6) the extent 
to which exposure to radiation, or other carcinogens, outside 
of service may have contributed to development of the 
disease.

In Hilkert, 12 Vet. App. at 150, the Court held, in essence, 
that the paragraph (e) (§ 3.311(e)) factors must be 
considered in adjudicating a § 3.311 case but that each of 
the factors need not be discussed or explicitly referred to 
in writing for the regulation to function logically.  The VA 
C&P Service Director's (designee of VA Under Secretary for 
Benefits) response that followed VA medical opinion in 
December 1998 noted the medical conclusion, the evidence to 
support it to conclude that there was no reasonable 
probability of a relationship to radiation exposure.  The 
medical opinion relied on published scientific or medical 
evidence and discussed the § 3.311(e) factors dispositive of 
the claim based on ionizing radiation exposure.  The 
conclusive factors mentioned in the medical opinion 
essentially mooted other factors found under subsection (e) 
and thus the designee of the VA Under Secretary for Benefits 
was not obligated to discuss all of the factors.  The medical 
opinion did not formulate a dose estimate but instead 
accepted the level of exposure shown in the record.  It was 
expressed that an independent dose estimate was "not 
possible" which the Board interprets to mean infeasible 
based on available methodologies.  Thus the Board will find 
the reliance on the dose data was a valid interpretation of 
the regulation in formulating the medical opinion.  38 C.F.R. 
§ 3.311(a)(2)(iii).

In any event the Board must point out that the subsection (e) 
factors are essentially medical determinant elements.  For 
example, probable dose, tissue sensitivity, gender, age and 
family history, time-lapse between exposure and onset of 
disease, contribution of other exposures were considered in 
the medical review.  The designee of the VA Under Secretary 
for Benefits deferred to and relied on the independent 
medical evidence, which the Court has routinely pointed out 
must be relied on when applicable.  See, for example, Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Reading the opinions together, it is obvious that the 
rationale for the C&P Service Director opinion is grounded in 
the medical conclusions since the matter falls clearly within 
the expertise of a medical professional.  The medical 
conclusions were carefully stated and adopted in the lay 
opinion of the C&P Service Director.  Even if the explanation 
arguably could be viewed as cursory, the Board chooses to 
rely on and accord the significant probative weight to the 
medical determinations of the designee of the VA Under 
Secretary for Health since the ultimate determination turns 
on a matter that requires medical expertise not lay 
assertions.  In essence, the Board is not relying upon the 
opinion of the C&P Service Director in reaching the decision 
in this case or attaching any significant probative weight to 
it.  Stone v. Gober, 14 Vet. App. 116, 120 (2000), holding 
error for the Board to rely on a cursory opinion from the VA 
Under Secretary for Benefits.  The VA C&P Service Director 
concurred with the conclusion reached and in so doing relied 
on probative evidence that considered the relevant factors 
and emphasized those dispositive of the claim based upon 
exposure to ionizing radiation.  The Board observes that the 
VA opinions regarding a radiation basis for a disorder 
presumed but not confirmed is valid for such a disorder, 
which in this case is non-Hodgkin's lymphoma.  The 
appellant's reference to sections 3.311(c) and (d) in 
objecting to the VHA opinion 
is misplaced since the threshold requirements to invoke the 
provisions are not met in this case and the cited regulations 
are not pertinent to VHA opinions.  See 38 C.F.R. 
§ 3.311(c)(2) and (d)(1).  

The Board believes the crucial evidence weighing 
significantly against the claim is contained in the 
previously reported unfavorable VA medical opinion of 
December 1998 and the VHA medical expert opinion.  The VHA 
opinion was based upon a consideration of relevant factors 
and offered a dose estimate that was not viewed as 
significant in the medical literature relied on to support 
the opinion against service connection.  The expert offered 
an extensive list of references in support of the opinion 
against service connection and appeared to respond 
specifically to the more general assessments in support of 
the claim. 

Collectively, the VA medical opinions discussed the 
dispositive factors listed in § 3.311(e) in light of 
pertinent information regarding the veteran's exposure and 
the disease in the formulation of medical opinions that found 
it was unlikely the fatal disease could be attributed to 
exposure to ionizing radiation in service.  

The VHA expert opinion is comprehensive and offers 
significant probative evidence in the matter under 
consideration.  It assessed the veteran's likely level of 
exposure against several studies of the fatal Waldenstrom's 
and lymphoma in radiation exposed individuals.  The evidence 
offered a plausible basis for the conclusion against service 
connection.  As with the earlier opinion from the VA Under 
Secretary for Health, it was made by a physician with special 
competence in the relevant medical specialty and included a 
review of records.  The medical expert opinion offered a well 
reasoned analysis against compensation and took into account 
factors specific to the veteran's case and opinions 
supporting the claim.  

There is no contemporaneous opinion supporting the claim that 
relied upon the facts specific to the claim or offered any 
scientific evidence to support a nexus between the level of 
exposure the veteran likely received and the fatal disease so 
as to call reasonably into question the VHA expert opinion, 
the source material the expert relied on or the opinion from 
the designee of the VA Under Secretary for Health.  As with 
any piece of evidence, the credibility and weight to be 
attached to the VA expert opinion and others of record is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

The VA medical specialist carefully reviewed the facts 
specific to the veteran's case and highlighted the evidence 
found to support a finding that a relationship between the 
radiation exposure and the fatal disease process was 
extremely unlikely. 
There has been no subsequent opinion or argument offered to 
contradict the conclusion of an unlikely link or to question 
the validity of the detailed opinion, specifically the 
methodology relied on.  The VHA expert opinion read carefully 
offers a plausibly based argument against the claim based 
upon the peer reviewed scientific data.  

Physicians speaking in favor of the claim mentioned none of 
the fact specific factors or cited to scientific or medical 
evidence favoring a nexus in light of the level of exposure.  
They were more general.  For example, the VHA expert noted 
that the study Dr. Hall relied on did not support direct 
causality since it did not describe the details of the dose 
and exposure. 

As for the favorable VA opinion in January 1996, the VHA 
expert cited studies in the medical literature in each area 
mentioned, Japanese atomic bomb survivors, radiation workers 
and radiologists.  Unlike the aforementioned VA opinion 
supporting the claim, the VHA expert noted the dose 
information for each group and found that the evidence was 
unfavorable to the level of exposure the veteran had likely 
received.  The VHA expert did note that workers had a 
significant increase at lower exposure levels to plutonium 
but that such exposure was not reported for the veteran.  The 
VHA expert also noted the increased incidence in therapeutic 
exposures occurred at appreciably greater thresholds.  Unlike 
the medical opinions supporting the claim, the VHA expert 
calculated potential risk of disease based on available 
published formulas and concluded the less than 1:10,000 and 
less than 2:100,000 probable risk, based on exposure in 
service, was extremely unlikely.  

The appellant argues against the VHA opinion on several 
grounds.  Her initial argument against VA authority for such 
an opinion is simply not supported in the statute or 
regulation.  See Winsett, 11 Vet. App. at 426; affirmed at 
217 F.3d. 854 (Fed. Cir. 1999) (Lexis 25105, unpublished 
decision); Perry v. Brown, 9 Vet. App. 2, 6 (1996).  The 
Board has significant discretion in selecting the source for 
an expert opinion from within or outside VA.  Boutwell v. 
West, 11 Vet. App. 387, 391-92 (1998).  The Board will note 
that a recently published interim final rule merely clarifies 
the existing statutory and regulatory authority for VHA 
opinions which has been previously affirmed in the case law 
cited.  See 66 Fed. Reg. 38158 (July 23, 2001). 

The appellant's substantive argument against the VHA opinion 
also fails.  The expert considered the record and offered a 
careful analysis of medical opinions favorable to the claim.  
The expert also applied accepted methodology to the available 
data obtained through development of the claim.  See Davis v. 
Brown, 
10 Vet. App. 209, 213 (1997) validating section 3.311 with 
respect to its generic mandate for VA to request dose data 
from the Department of Defense that is constructed in 
accordance with the provisions of Pub. L. 98-542.  

The appellant argues that the VHA physician used information 
that was not accurate, misread much of the medical 
information and used references that have been judged 
"faulty, biased and skewed by the scientific community 
worldwide."
Of course the appellant, as a lay person, is not competent to 
attack the scientific or medical basis underlying the VHA 
opinion.  She did not base her assertion upon an independent 
review of the opinion by competent authority.  In sum, the 
Board finds that the 1999 VA expert opinion is entitled to 
significant probative weight because of its fact specific 
analysis and its rationale, which was well reasoned.  The 
engagement letter noted the appellant's contentions, 
information regarding the veteran's exposure in the workplace 
and through radiology, dose data obtained, the appellant's 
contentions and medical opinions supporting the claim which 
alluded to the sensitivity of radiation monitoring badges.  
The Board provided the entire record and did not limit or 
constrain the expert's review to only the claimed reactor 
exposure through the hypothetical posed.  See, for example, 
Colayong v. West, 12 Vet. App. 524, 535 (1999); Bielby v. 
Brown, 7 Vet. App. 260, 268-69 (1994).  Further, the VHA 
expert was aware of the appellant's dose information and 
discussed evidence that a physician cited in support of her 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In addition, the earlier opinion obtained under section 3.311 
is also noteworthy for its reliance on published scientific 
and medical evidence and a threshold dose which neither 
favorable opinion provided.  The record developed included a 
significant amount of scientific and medical evidence.  None 
of this evidence relied on to support the claim linked the 
veteran's death to service on the basis of residual radiation 
he likely had received during service.  The VHA and the 
designee of the VA under Secretary for Health noted facts 
specific to the case viewed against the scientific and 
medical data of likely exposure.  The VHA expert duly noted 
that exposure to plutonium could have indicated a more likely 
nexus or higher level of exposure.  However the expert's 
findings that the veteran did not have such exposure are not 
contradicted by competent evidence.  The Board believes that 
the opinions against the claim, in particular the VHA 
opinion, establish the speculative nature of the opinions 
supporting the claim based upon the potential risk 
assessment, which is not disputed.  See for example Davis, 13 
Vet. App. at 185.  

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson, supra.  The 
Board would note that the appellant's estimates were not 
prepared by a credible source and as such are accorded no 
probative weight or relevancy.  The Board did not ask the VHA 
expert to construct a dose for the veteran.  Thus the 
expert's reference to her dose estimate in assessing the 
likelihood of exposure viewed against selected methodology is 
not seen as validating her data.  The VHA expert apparently 
felt no reason to affirm or contradict it independently.  
Further, the Court has stated that a lay opinion, coupled 
with reliance on medical treatises, is insufficient to 
satisfy the medical nexus requirements necessary to an award 
of service connection.  Wallin, 11 Vet. App. at 513.  

The Board believes there is no error in not referring her 
recent exposure update to the VHA or another expert to be 
reconciled or considered.  The Board must point out that 
referral of conflicting dose data in the initial development 
phase under section 3.311(a), or if an outside opinion was 
necessary after initial consideration under section 3.311(c), 
requires that the opposing estimate on behalf of a claimant 
be from a credible source as defined in the regulation or 
other independent expert as applicable.  38 C.F.R. 
§ 3.311(a)(3), (d)(2).  Her self-constructed dose assessments 
are not relevant evidence to refer since she is not competent 
to provide scientific or medical evidence.  The Board 
considered them as required under section 3.311(f), and has 
noted the reasons for according them no probative weight in 
the merits adjudication.  Further, the Board notes that she 
had contacted a source regarding the detection value of film 
badges and that the response in July 2001 confirmed the 
reliability for accurate dose measurement if properly 
calibrated.  The recorded dose in this case from a badge is 
not challenged by competent evidence specific to the 
veteran's case.  

Thus, the Board finds the relevant evidence to be the October 
1999 VHA expert and the December 1998 VA expert versus the 
opinions in 1995 and 1996.  For reasons indicated, the Board 
finds that the VA opinions outweigh the earlier, less 
specific opinions.  Accordingly, the claim for service 
connection for the cause of the veteran's death is denied.   

The claim for dependents' or survivors' educational 
assistance available under chapter 35, title 38, United 
States Code requires a favorable determination regarding the 
cause of death or other qualifying basis.  As the 
determination as to the cause of the veteran's death is not 
favorable, and no other basis for eligibility is shown from 
the record, the claim for educational assistance must be 
regarded as legally insufficient since the requisite elements 
for eligibility to qualify for this benefit are not met.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.
 
The appellant not having established eligibility for 
Dependents' Educational Assistance under chapter 35, title 
38, United States Code, the appeal is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

 


